UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-6620 ANAREN, INC. (Exact name of registrant as specified in its Charter) New York 16-0928561 (State of incorporation) (I.R.S Employer Identification No.) 6635 Kirkville Road East Syracuse, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:315-432-8909 (Former name, former address and former fiscal year, if changed since last report) Indicate by Check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.Yes XNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Check One: Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X The number of shares of Registrant’s Common Stock outstanding on October 11, 2012 was 13,775,445. 1 ANAREN, INC. FORM 10-Q INDEX Page No. PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2012 and June 30, 2012 (unaudited) 3 Condensed Consolidated Statements of Income for the Three Months Ended September 30, 2012 and 2011 (unaudited) 4 Condensed Consolidated Statements of Comprehensive Income for the Three Months Ended September 30, 2012 and 2011 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2012 and 2011 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7-12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13-17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17-18 Item 4. Controls & Procedures 18 PART II – OTHER INFORMATION Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 6.
